     Case 3:18-cv-00850-DMS-LL Document 69 Filed 11/23/20 PageID.970 Page 1 of 8



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GARY RONNELL PERKINS,                             Case No.: 18cv850-DMS-LL
12                                    Plaintiff,
                                                       ORDER DENYING PLAINTIFF’S
13   v.                                                MOTION TO EXCLUDE
                                                       INFORMATION
14   C. ANGULO, et al.,
15                                 Defendants.         [ECF No. 66]
16
17
           Currently before the Court is Plaintiff’s “Motion to Exclude Information” [ECF
18
     No. 66] and Defendants’ Response [ECF No. 68]. For the reasons set forth below, the
19
     Court DENIES Plaintiff’s Motion.
20
                          RELEVANT DISCOVERY BACKGROUND
21
           The instant motion arises from: (1) Plaintiff’s Requests for Production (“RFPs”)
22
     Nos. 5-7; and (2) the Court’s July 13, 2020 Order [ECF No. 55] on Plaintiff’s Motion to
23
     Compel [ECF No. 44].
24
           I.    Plaintiff’s RFPs Nos. 3-8 and Defendants’ Responses
25
           On April 2, 2020, Plaintiff Gary Ronnell Perkins, a prisoner proceeding pro se,
26
     served his First Set of Requests for Production (“RFPs”) on Defendants. ECF No. 44 at
27
     9-16. Relevant to the instant dispute are Plaintiff’s RFPs Nos. 5-7, which generally
28
                                                   1
                                                                          18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 69 Filed 11/23/20 PageID.971 Page 2 of 8



1    request CDCR documents on narcotics distribution.
2          Specifically:
3
                    RFP No. 5 requests: “All documents which displays what CDCR Training is
4                    to correctional staff in regards to what specific is considered narcotics
5                    distribution.”
6                   RFP No. 6 requests: “All documents on CDCR Training of it [sic] Staff on
7                    the actual possession on narcotics for Personal use verse [sic] distribution.”

8                   RFP No. 7 requests: “All documents that each defendant received any
                     Training of CDCR statute, rules and Policy on how to determine Personal
9                    use verse [sic] distribution of controlled Substance.”
10
     ECF No. 44 at 13.
11
           For each of Plaintiff’s RFPs Nos. 5-7, Defendants initially identically objected as
12
     follows:
13
14                   Objection. The request is over broad and without reasonable
                     limitation in scope and as such is not proportionate to the legal
15                   and factual matters at issue in this litigation. This request seeks
16                   information not reasonably calculated to lead to the discovery
                     of admissible evidence.
17
     Id. at 21-22.
18
           II.       The Court’s July 13, 2020 Order
19
           On May 25, 2020, Plaintiff filed a Motion to Compel further responses to
20
     Plaintiff’s RFPs Nos. 3-8, 10-14, which was received by the Court on June 1, 2020, and
21
     accepted on discrepancy on June 8, 2020. ECF Nos. 43, 44. On June 8, 2020, the Court
22
     issued an Order directing the Parties to meet and confer on Plaintiff’s Motion. ECF No.
23
     45.
24
           On June 25, 2020, Defendants filed a Response where they set forth their
25
     agreement to supplement their responses to Plaintiff’s RFPs Nos. 5-7 by providing
26
     “written clarification” on “how they made the determination that Plaintiff’s guilty finding
27
     for conspiracy to introduce narcotics into the prison was for the purposes of sale or
28
                                                     2
                                                                                 18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 69 Filed 11/23/20 PageID.972 Page 3 of 8



1    distribution, and not personal use.” ECF No. 53 at 3-8. On July 13, 2020, the Court
2    granted-in-part and denied-in-part Plaintiff’s Motion to Compel. ECF No. 55. With
3    respect to Plaintiff’s RFPs Nos. 5-7, the Court found:
4
                  The Court agrees with Defendants that how Plaintiff’s
5                 November 24, 1996 Rules Violation Report was previously
6                 decided is not relevant to the instant suit. The Court notes, for
                  instance, that Plaintiff conceded none of the Defendants in the
7                 instant case were involved in the adjudication of his November
8                 24, 1996 Rules Violation Report. See ECF No. 19 at 13.

9                 However, materials regarding how Defendants interpreted
10                “narcotics distribution” in denying Plaintiff’s Family Visitation
                  Application under Title 15, Section 3177 are relevant to
11                Plaintiff’s claims. To this point, the Court notes that Defendants
12                already agreed to supplement their production by “produc[ing]
                  the policies, laws, rules, and guidelines they followed in
13                processing Plaintiff’s Form 1046 Family Visiting Application.”
14                ECF No. 53 at 2. To the extent these “policies, laws, rules, and
                  guidelines” include CDCR materials Defendants followed to
15                interpret “narcotics distribution” when denying Plaintiff’s
16                Family Visitation Application, Defendants are ORDERED to
                  produce them within three weeks of the date of this Order.
17
     ECF No. 55 at 5.
18
           III.   Plaintiff’s Motion to Exclude
19
           In the instant Motion to Exclude, Plaintiff asserts Defendants failed to produce any
20
     additional documents or further responses to Plaintiff’s RFPs Nos. 5-7 in violation of the
21
     Court’s July 13, 2020 Order. ECF No. 66 at 3-4. In addition, Plaintiff asserts Defendants
22
     failed to provide “their own interpretation[s]” of the policies used in denying Plaintiff’s
23
     family visitation application. Id. at 5-6. Plaintiff therefore requests that the Court enter an
24
     order “excluding information concerning [D]efendants’ interpretation of CDCR’s
25
     guidelines” on the “distribution of a control[led] substance[.]” Id. at 1. Plaintiff
26
     specifically requests that “all evidence in regards” to Title 15 of the California Code of
27
     Regulations Sections 3000 and 3016(d) be excluded from this litigation. Id. at 6.
28
                                                   3
                                                                                18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 69 Filed 11/23/20 PageID.973 Page 4 of 8



1          In their Response, Defendants state they “complied with the Court’s Order” and
2    produced the “statutes, rules or case law” each Defendant relied upon “in believing [their]
3    actions to be lawful” in response to Plaintiff’s RFP No. 3—including the CDCR
4    regulations Defendants used in considering Plaintiff’s family visitation application. ECF
5    No. 68 at 1, 4. Defendants state that because “Defendants relied solely on the plain
6    meaning of those regulations”—no additional “‘guidelines’, ‘interpretive materials,’ or
7    policies” exist that could have been produced in response to Plaintiff’s RFPs Nos. 5-7. Id.
8    at 4. Defendants concede however that they did not provide “any formal notification to
9    Plaintiff that there were no further documents to produce regarding materials used in their
10   interpretation of the regulations relied upon[.]” Id. at 2.
11                                            ANALYSIS
12         As an initial matter, the Court notes that while Plaintiff framed his request as a
13   “Motion to Exclude” under Federal Rule of Civil Procedure 37(c)(1) [ECF No. 66 at 1],
14   Plaintiff is requesting that sanctions be imposed on Defendants “for failing to produce
15   documents and comply with the court order of July 13, 2020.” ECF No. 66 at 6. As such,
16   the Court finds Plaintiff’s motion is more appropriately addressed under Federal Rule of
17   Civil Procedure 37(b)(2).
18         Federal Rule of Civil Procedure 37(b)(2) authorizes the Court to “issue further just
19   orders” against a party who disobeys a discovery order. Fed. R. Civ. P. 37(b)(2)(A). The
20   available sanctions include an order “directing that the matters embraced in the order or
21   other designated facts be taken as established for purposes of the action, as the prevailing
22   party claims”; “prohibiting the disobedient party from supporting or opposing designated
23   claims or defenses, or from introducing designated matters in evidence”; “striking
24   pleadings in whole or in part”; “staying further proceedings until the order is obeyed”;
25   “dismissing the action or proceeding in whole or in part”; “rendering a default judgment
26   against the disobedient party”; or “treating as contempt of court the failure to obey any
27   order except an order to submit to a physical or mental examination.” Fed. R. Civ. P.
28   37(b)(2)(A)(i)-(vii).
                                                    4
                                                                             18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 69 Filed 11/23/20 PageID.974 Page 5 of 8



1           Under Rule 37(b), the Court has “wide discretion to fashion remedies for
2    disobeying discovery orders.” Robinson v. City of San Diego, No. 11-CV-0876-AJB
3    (WVG), 2013 U.S. Dist. LEXIS 18260, at *12-13 (S.D. Cal. Feb. 8, 2013); see Liew v.
4    Breen, 640 F.2d 1046, 1050 (9th Cir. 1981) (“Imposition of sanctions under Rule 37(b),
5    and the selection of the particular sanction, are matters left to the discretion of the trial
6    court.”); Von Brimer v. Whirlpool Corp., 536 F.2d 838, 844 (9th Cir. 1976) (“By the very
7    nature of its language, sanctions imposed under Rule 37(b) must be left to the sound
8    discretion of the trial judge.”).
9           Here, having reviewed the evidence, the Court is not convinced Defendants
10   disobeyed the Court’s July 13, 2020 Order. In the portion of the Court’s July 13, 2020
11   Order addressing Plaintiff’s RFPs Nos. 5-7, the Court noted Defendants already agreed to
12   supplement their responses to Plaintiff’s RFP No. 3 by “produc[ing] the policies, laws,
13   rules, and guidelines they followed in processing Plaintiff’s Form 1046 Family Visiting
14   Application[.]” ECF No. 55 at 5. Given this agreement, the Court held that to the extent
15   these materials included “CDCR materials Defendants followed to interpret ‘narcotics
16   distribution’ when denying Plaintiff’s Family Visitation Application”—Defendants
17   should produce them to Plaintiff within three weeks of the date of the July 13, 2020
18   Order. Id.
19          Unbeknownst to the Court at the time however, it appears Defendants had already
20   served a First Set of Supplemental Responses to Plaintiff’s RFPs (including RFPs Nos. 5-
21   7) on June 23, 2020—prior to the Court’s July 13, 2020 Order. See ECF No. 68-1 at 3-14,
22   33 (certificate of service). Concurrently with this First Set of Supplemental Responses,
23   Defendants also produced documents supplementing their response to Plaintiff’s RFP No.
24   3. Id. at 16-29.
25          In their current Response to the instant Motion to Exclude, Defendants state they
26   subsequently reviewed the Court’s July 13, 2020 Order and determined their First Set of
27   Supplemental Responses already satisfied the Court’s Order as “there were no further
28   documents to produce.” ECF No. 68 at 2. Specifically, Defendants represent that they
                                                  5
                                                                              18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 69 Filed 11/23/20 PageID.975 Page 6 of 8



1    “produced the regulations relied upon in response to Plaintiff’s request” for the “statutes,
2    rules, or case law each defendant relied upon in believing [their] actions to be lawful” in
3    response to Plaintiff’s RFP No. 3—and this included all the “CDCR regulations that were
4    used.” Id. at 4. As such, Defendants state there were “no additional ‘guidelines,’
5    ‘interpretive materials,’ or policies that Defendants could have produced” in response to
6    Plaintiff’s RFPs Nos. 5-7 “because Defendants relied solely on the plain meaning of
7    those regulations.” Id.
8          The Court cannot order Defendants to produce documents that do not exist—and
9    the Court’s July 13, 2020 Order did not require Defendants to do so. See Garcia v.
10   Blahnik, No. 14cv875-LAB-BGS, 2016 U.S. Dist. LEXIS 92370, at *9 (S.D. Cal. July
11   15, 2016); see also Baker v. Moore, No. 1:12-cv00126-LJO-SAB, 2016 U.S. Dist. LEXIS
12   25463, at *18 (E.D. Cal. Mar. 1, 2016) (“Defendant cannot be compelled to provide
13   copies of documents that do not exist.”).
14         Defendants do “acknowledge that there was no formal notification to Plaintiff that
15   there were no further documents to produce regarding materials used in their
16   interpretation of the regulations relied upon[.]” ECF No. 68 at 2. The Court agrees that a
17   “formal notification” was necessary. “When a response to a production of documents is
18   not a production or an objection, but an answer, the party must answer under oath. For
19   example, when a party claims that all the requested documents have already been
20   produced, it must state that fact under oath in response to the request.” 7 Moore's Federal
21   Practice - Civil § 34.13 (2020) (emphasis added); see Solarcity Corp. v. Doria, No.
22   16cv3085-JAH (RBB), 2018 U.S. Dist. LEXIS 8286, at *18 (S.D. Cal. Jan. 18, 2018);
23   Medina v. Cty. of San Diego, No. 08cv1252 BA-RBB, 2014 U.S. Dist. LEXIS 135672, at
24   *68-69 (S.D. Cal. Sep. 25, 2014). Plaintiff was therefore entitled to a written response
25   under oath.
26         The Court does not believe Defendants’ failure to provide one however warrants
27   imposing the harsh sanctions Plaintiff requests here. See Fjelstad v. Am. Honda Motor
28   Co., 762 F.2d 1334, 1340 (9th Cir. 1985) (“Rule 37(b)(2) requires that ‘any sanction
                                                  6
                                                                             18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 69 Filed 11/23/20 PageID.976 Page 7 of 8



1    [imposed pursuant to it] must be ‘just.’”) (citation omitted); see Lewis v. Ryan, 261
2    F.R.D. 513, 522 (S.D. Cal. 2009) (“Exclusion of evidence . . . is not appropriate if the
3    failure to disclose was either substantially justified or harmless.”) (citation omitted).
4    Plaintiff’s request to preclude Defendants from introducing evidence on Sections 3000
5    and 3016(d) of Title 15 of the California Code of Regulations is particularly harsh as it
6    would prevent Defendants from addressing their review of Plaintiff’s family visitation
7    application—which goes to the merits of Plaintiff’s retaliation claim.
8          In addition, Defendants do appear to have supplemented their production in
9    response to Plaintiff’s RFP No. 3. See ECF No. 68-1 at 4, 16-28. Defendants also
10   provided “written clarification” regarding which provisions of the California Code of
11   Regulations, Title 15 they relied upon in supplemental responses to Plaintiff’s RFPs Nos.
12   5-7. See ECF Nos. 68-1 at 5-11. Finally, Defendants provided evidence that they
13   supplemented interrogatory responses regarding this same subject. See e.g., ECF No. 68-
14   1 at 36-39. As Plaintiff already has the underlying information on what CDCR materials
15   Defendants used, the Court does not find Plaintiff’s request for harsh evidentiary
16   sanctions warranted here.1
17         For these reasons, Plaintiff’s Motion is DENIED. To the extent Defendants have
18   not done so, Defendants are ORDERED to provide a properly executed response with a
19   statement under oath to Plaintiff’s RFPs Nos. 5-7 within two weeks of the date of this
20   Order.
21
22
     1
23    Even were the Court to view Plaintiff’s Motion under the lens of Federal Rule of Civil
     Procedure 37(c), the Court’s analysis would not change. The Ninth Circuit gives
24   “particularly wide latitude to the district court’s discretion to issue sanctions under Rule
25   37(c)(1)” Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir.
     2001); see also De La Torre v. Legal Recovery Law Office, No. 12-cv-2579-LAB
26   (DHB), 2014 U.S. Dist. LEXIS 42408, at *12 (S.D. Cal. Mar. 27, 2014) (denying
27   Plaintiff’s request for evidentiary sanctions under Rule 37(c)(1) under the Court’s
     discretion). For the reasons already discussed, the Court finds Plaintiff’s request for
28   evidentiary preclusion would not be appropriate here.
                                                   7
                                                                               18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 69 Filed 11/23/20 PageID.977 Page 8 of 8



1         IT IS SO ORDERED.
2
3    Dated: November 23, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            8
                                                                    18cv850-DMS-LL
